CANTY, J.
(concurring). I see no reason why the mortgagee may not pay the taxes on the mortgaged premises after he has commenced the publication of notice of the foreclosure sale, and before the sale, and retain the amount thus paid out of the proceeds of the sale, if the general public, at the time and place of sale, are given sufficient notice of that fact, so that the mortgagee will have no advantage over the general public, in bidding at the sale. But, if no such notice is given, it must be presumed that the general public will bid on the property supposing it to be subject to the incumbrance of the unpaid taxes, while the mortgagee knows that he is bidding for the property free of that incumbrance. And when no such notice is given, it should be held that the mortgagee cannot take advantage of his own wrong or neglect, and retain the amount thus paid for taxes out of the proceeds of the sale. But it does not appear in this case that the mortgagee had any such unfair advantage over the public, and for that reason I concur in the result arrived at in the foregoing opinion.